Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 22, 2020 is acknowledged. Claims 9-11 and 19-20 are deleted. Claims 1, 4, 8, 12-18, 21-22, 24, 26-27, 37 and 41 are amended. Now, Claims 1-8, 12-18 and 21-48 are pending.

Requirement for Unity of Invention 
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.
Group I, Claim(s) 1-8, 12-18 and 21-26, drawn to a polyimide.

Group II, Claim(s) 27-36, drawn to a method of producing a polyimide.

Group III, Claim(s) 37-48, drawn to a material or article


4.	Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a polyimide derived from monomers set forth in Claim 1 or Claim 3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the “X” references cited in the international search reports. For instance, WO299 (WO 2016 032299) discloses a polyimide derived from 1,2,4,5-cyclohexanetetracarboxylic dianhydride and hexamethylene diamine. ([0178]-[0179]) WO299 is silent specifically on 1,6-hexamethylene diamine. However, since there are merely a limited number of hexamethylene diamine isomers, WO299 would teach the 1,6-hexamethylene diamine with sufficient specificity. Further, since WO299’s polyimide reads on Applicant’s polyimide, and the optical properties thereof are known to primarily depend on the constituents of the polyimide, both would possess similar optical transmittance. Tanaka (Radiation Physics and Chemistry, 55(4), 1999, pages 417-422) discloses a polyimide derived from 6-FDA and 1,6-hexamethylene diamine. (page 419) Further, since Tanaka’s polyimide reads on Applicant’s polyimide, and the optical properties thereof are known to primarily depend on the constituents of the polyimide, both would possess similar optical transmittance.

5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Species
7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Aliphatic dianhydrides/tetraacids (e.g., Claims 1 and 7)
Aromatic dianhydrides/tetraacids (e.g., Claim 13)
Aliphatic polyamines (e.g., Claim 2)
Aliphatic polyamine obtained by chemical synthesis (e.g., Claim 28)
Aliphatic polyamine obtained by fermentation (e.g., Claim 29)

8.	Applicant is required, in reply to this action, to elect a single species between A) and B) AND a single species set forth in Claim 2 as species C) to which the claims shall be restricted if no generic claim is finally held to be allowable. 
	If species A) is elected, Applicant is further required to elect a single species set forth in Claim 1.
	If species B) is elected, Applicant is further required to elect a single species set forth in Claim 13.
	If invention of Group III is elected, Applicant is further required to elect a single species between D) and E).

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: Claims 2 and 3


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 1, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765